Broyles, P. J.
1. The court did not err in dismissing the petition on general demurrer.
2. As this ruling controls the case, it is unnecessary to consider the judgment overruling the special demurrers.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.

The defendant demurred generally and specially, contending that the petition was an attempt to modify, add to, or alter by oral testimony the written contract by which the bond for title was transferred to the defendant. The court sustained the demurrer and dismissed the petition, and the plaintiff excepted.'
Hill & Adams, for plaintiff, cited:
Civil Code (1910), §§ 4179, 4188, 5736, 5789, 4268 (1), 3901; 128 Ga. 180; 138 Ga. 233; 134 Ga. 704; 106 Ga. 327; 72 Ga. 69; Id. 713; 67 Ga. 448,
Green, Tilson & McKinney, for defendant, cited:
146 Ga. 824; 147 Ga. 185, 189 (2); 5 Ga. App. 226; 81 Ga. 808 (4); 112 Ga.' 199 (6), 210 (6-7).